DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 09/23/2020 is acknowledged.  Claims 10 and 12-15 have been amended. Claims 16-21 have been added.  Claims 3 and 7-9 have been cancelled.  Claims 1-2, 4-6, and 10-21 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
In claims 4 and 6, last four lines should read “…comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency, and the working fluid is 
Claim 6, lines 8-9 should read “…and each turbine having a working fluid inlet hole formed on one side peripheral surface thereof; 
Claim 6, lines 12-16 should read “a fluid liquefier located behind a fluid outlet hole formed on the turbines to liquefy the working fluid which finishes power generation after passing through the turbines; a blower fan located between the turbines and the fluid liquefier to allow the working fluid to continuously come into contact with the fluid liquefier;”
Claims 10 and 16, second to last line should read “…and the blower fan therein, and the housing further comprises…” (note added comma after therein)
In claims 13 and 19, “the heat transfer fluid” should read “a heat transfer fluid”
In claims 15 and 21, “separated provided” should read “separately provided”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 4-6 refer to “the single housing” but recite only “a housing” in their respective independent claims, rendering the claims indefinite as to the housing to which reference is made (see MPEP 2173.05(e): “A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to 
Claim 1 recites 1) a plurality of turbines having turbine shafts, each turbine shaft having its end portions coupled to bearings provided on the front and rear covers of the housing, and 2) wherein the plurality of turbines are connected in series to each other, two features which are in conflict because feature 1) describes a parallel arrangement. In light of the specification, Examiner suggests amending lines 6-7 to read “…and having a turbine shaft, the turbine shaft having…” such that the turbines are connected in series on a common shaft. For examination purposes, the claim will be read as in the suggested amendment.
Claim 2 recites “a plurality of rotor through holes formed on each of one or more rotors” and “the disc-shaped rotors… having the plurality of rotor through holes formed to the shape of reverse half-moon…” (emphasis added), rendering the claim indefinite as to which rotors and through holes are being referred to (see MPEP 2173.05(e): “A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made”).  Further, claim 2 recites “one or more rotors” (could be one) and “the rotors” (plural), as well as “turbine shaft” (singular) and “turbine shafts” (plural), rendering the claim indefinite as to how many of each element is actually required. Lastly, claim 2 recites both “the stator through holes having…outlets formed with the same inclined angle as inlets of the plurality of rotor through holes” (narrow recitation) and “the rotor through holes having the inlets formed with the same inclined angle as the fluid introduction through holes of the inlet plate or the outlets of the stator through holes” (broad recitation due to the use of “or”), rendering the claim indefinite because there is a question as to 
“a disc-shaped stator fixedly coupled to the inner peripheral wall of the housing in such a manner as to allow the turbine shaft to pass through the center thereof and having a plurality of stator through holes formed to the shape of reverse half-moon with angles inclined from the front sides of the concentric circumferences thereof toward the rear sides thereof
[[the]] disc-shaped rotors rotatingly fitted to the turbine shaft and having [[the]] a plurality of rotor through holes formed to the shape of reverse half-moon with angles inclined from the front sides of the concentric circumferences thereof toward the rear sides thereof, the rotor through holes having [[the]] inlets formed with the same inclined angle as the fluid introduction through holes of the inlet plate [[or]] and [[the]] outlets of the stator through holes and [[the]] outlets formed with the same inclined angle as [[the]] inlets of the stator through holes;” (note that the deleted recitations regarding the same inclined angles in the stator clause are similarly recited in the rotor clause, but with proper antecedent basis). 
For examination purposes, the claim will be read as in the suggested amendment.
Claim 4 recites “one or more turbines… each turbine…the turbines…wherein if one or more turbines are provided inside the single housing, the turbines are connected in series to each other” which renders the claim indefinite as to how many turbines are actually being required. 
“a plurality of turbines using an organic compound as a working fluid and having a turbine shaft, the turbine shaft having one end portion passing through a bored hole and a bearing provided on the center of the front cover of the housing in such a manner as to protrude outward and the other end portion coupled to the bearing provided on the center of the frame; 
…
wherein 
For examination purposes, the claim will be read as in the suggested amendment.
Claim 12 recites “wherein a refrigerant condenser of a refrigeration device operating with an independent closed cycle circuit separated provided is provided so that condensed thermal energy of the refrigeration device is supplied to the heat suppliers.” It is indefinite how condensation energy in the refrigerant condenser is supplied to the heat suppliers, which are separate elements as recited. In light of the specification, see in particular Fig. 7 and the description at p. 30, l. 6-9 that refrigeration gas of the refrigeration device is “liquefied to a low temperature via the heat suppliers 6”, this claim appears to be directed to a feature in which at least one heat supplier functions as a refrigerant condenser. As such, Examiner suggests amending to “wherein the heat suppliers comprise a refrigerant condenser of a refrigeration device operating with an independent and separately provided closed cycle circuit condensation thermal energy of the refrigeration device is supplied to the heat suppliers.”  For examination purposes, the claim will be read as in the suggested amendment.
Claims 17 and 18 include similar recitations as claim 12 and are rejected for the same reasons. The same suggested amendment likewise applies.
Claims 2, 5, and 10-21 are also rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 10-11, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein each turbine is replaced with power means” (emphasis added). A dependent claim that replaces elements in the independent claim fails to include all the limitations of the claim upon which it depends. In light of the specification, Examiner suggests amending to recite the features of the specific turbine as a further limitation of the generic turbine introduced in claim 1, rather than as a replacement thereof, and to remove duplicate recitations already present in claim 1, as follows: 
comprises: 

…
wherein turbine inside the housing such that the working fluid flowing into the housing through the fluid inlet comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency.”
Claim 5 includes similar recitations as claim 2 and is rejected for the same reasons. Similar suggested amendment likewise applies, as follows:
“wherein each turbine comprises: 

… 
wherein turbine such that the working fluid flowing into the housing through the fluid inlet comes into direct contact with the heat suppliers to perform heat exchange and is then supplied to the turbines to increase power generation efficiency
Claim 10 recites “wherein the housing is separated” into two housing portions, in contrast to the claim 4 recitation of there being a “single housing to provide compact installation”, thus failing to include all the limitations of the claim upon which it depends. Claim 11 is also rejected by virtue of dependency. Amending claim 4 as above-suggested in the 112b to remove “single” would remove this conflict. 
Claim 16 includes similar recitations as claim 10 and is rejected for the same reasons. The same suggested amendment likewise applies.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. US 2016/0319703 in view of Schoell US 2007/0056288 and Nogami et al. US 2019/0292928.
Regarding claim 1, Burg discloses:

a housing sealed from external air (see enclosed housing shown in Figs. 7 and 10) and having a front cover with a fluid inlet 31 formed thereon (see Fig. 7) and a rear cover with a fluid outlet 47 formed thereon (see Fig. 10); 
a plurality of turbines 10a-h using an organic compound as a working fluid [0080] and having turbine shafts 18 (interpretation as set forth above in 112b); and 
heat suppliers 22 (boiler stage 22 comprises a plurality of channel flow boilers 3, see Fig. 7 and para. [0108], each channel flow boiler having a conduit heating element 17 defined in wall 35 through which a heat carrying fluid flows, see Fig. 3 and para. [0087]), 11a-g (heatable stator elements having a conduit 12 defined therein through which a heat carrying fluid is guided, see Fig. 4 and para. [0101]) located in front of a working fluid inlet hole formed on each turbine 10a-h inside the housing, 
wherein the plurality of turbines 10a-h are connected in series to each other inside the single housing, and the heat suppliers 22, 11a-g are provided inside the housing such that the working fluid flowing into the housing through the fluid inlet 31 comes into direct contact with the heat suppliers 22, 11a-g so as to perform heat exchange and is then supplied to the turbines 10a-h to increase power generation efficiency (see Fig. 7).

Burg is silent regarding:
the housing provided as an insulating structure.
Schoell teaches:
the housing 12 provided as an insulating structure [0019].


The combination of Burg and Schoell is silent regarding:
each turbine shaft having one end portion passing through a bored hole and a bearing provided on the center of the front cover of the housing in such a manner as to protrude outward and the other end portion coupled to a bearing provided on the center of the rear cover of the housing.
Nogami teaches:
each turbine shaft 15 having one end portion 15a passing through a bored hole 17 and a bearing provided on the center of the front cover of the housing 11 in such a manner as to protrude outward and the other end portion 15b coupled to a bearing provided on the center of the rear cover of the housing 11 [0035].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Burg and Schoell with that of Nogami for the advantage of supporting the shaft for rotation with reduced friction via bearings.

Regarding claim 13, the combination of Burg, Schoell, and Nogami teaches (see Burg):
wherein the new renewable thermal energy is supplied to the heat suppliers 22, 11a-g through the heat transfer fluid circulating the heat suppliers [0087] [0101] and an outside new renewable thermal energy heat source [0122].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. US 2016/0319703 in view of Schoell US 2007/0056288 and Nogami et al. US 2019/0292928 as applied to claim 1 above, and further in view of Faucette US 3,857,244.
Regarding claim 12, the combination of Burg, Schoell, and Nogami is silent regarding:
wherein a refrigerant condenser of a refrigeration device operating with an independent closed cycle circuit separated provided is provided so that condensed thermal energy of the refrigeration device is supplied to the heat suppliers.
Faucette teaches (see Fig. 2; interpretation as set forth above in the 112b section):
wherein a refrigerant condenser 44 of a refrigeration device 44, 46, 22, 48 operating with an independent closed cycle circuit separated provided is provided so that condensed thermal energy of the refrigeration device is supplied to the heat suppliers 44 (col. 4, l. 11-26).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Burg, Schoell, and Nogami with that of Faucette for the advantage of re-using heat normally dissipated in the condenser thus providing a great efficiency (Faucette col. 4, l. 11-26).

Allowable Subject Matter
Claims 2, 4-6, 10-11, and 14-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burg et al. US 2016/0265390 discloses a power generation device having both heat suppliers 9, 16 and fluid liquefiers 5, 20 inside housing 36 along with turbines 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/25/2021